EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Burton Amernick on 5/2/2022.
The application has been amended as follows: 

Claims
NOTE: All claims are as previously presented, unless otherwise noted.

1.	(Currently Amended) A cosmetic composition, which comprises from 30% to 89% by weight relative to the total weight of the composition of at least two polar oils wherein at least one first polar oil is chosen from fatty alcohols which are liquid at room temperature and contain a branched and/or unsaturated carbon-based chain having from 18 to 20 carbon atoms, and at least one second polar oil is chosen from triglycerides of glycerol and of C14-C22 fatty acids  ethanolchosen from propylene glycol, butylene glycol, pentylene glycol, glycerol and mixtures thereof relative to the total weight of the composition, and at least one hydrophilic active agent, said composition comprising less than 7% by weight of water relative to the total weight of the composition, wherein the composition comprises from 0% to 3% by weight of solid and/or pasty fatty substances relative to the total weight of the composition and  less than 5% by weight of surfactant relative to the total weight of the composition, and wherein the hydrophilic active agent is chosen from C-glycosides, salicylic acid, salicylic acid derivatives and mixtures thereof.

3-7.	(Canceled)

8.	(Currently Amended) The composition according to Claim 1 [[7]], wherein said at least one first polar oil is present in a concentration of between 25% and 50% by weight relative to the total weight of the composition, and said at least one second polar oil is present in a concentration of between 5% and 15% by weight relative to the total weight of the composition.

9.	(Canceled)

10.	(Currently Amended) The composition according to claim 1, comprising from 12% to 30% by weight of ethanol 

11-12.	 (Canceled)


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of 2/22/2022 has been entered.
This Office Action is in response to Applicants’ amendment and remarks filed on 2/22/2022 in which claim 24 is newly added.
In view of the Examiner’s amendment above, claims 1, 2, 8, 10 and 13-24 are pending in the instant application and are found to be allowable.
Applicants’ declaration of Valerie Page submitted on 2/22/2022 under 37 CFR 1.132, is acknowledged and will be further discussed below.

Priority

This application is a National Stage Application of PCT/EP2017/083387, filed on 12/18/2017.  The instant application claims foreign priority to FR 1663266 filed on 12/22/2016. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 6/18/2019. 
Information Disclosure Statement
The information disclosure statement (IDS) dated 1/13/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.

Withdrawn Rejections and Reasons for Allowance
All rejection(s) of record for claim(s) 3-7, 9 11 and 12 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
In light of the examiner’s amendment the rejection of claims 1, 2, 8, 10 and 13-23 under 35 U.S.C. 103 as being unpatentable over Willemin et al. (FR 2903008 A1, 2008), has been fully re-considered.  The affidavit of 2/22/2022 presents evidence of unexpected results, which overcomes a prima facie case of obviousness. The rejection is hereby withdrawn.
The closest applicable prior art is represented by Blin et al. (FR 2924602 A1, 2009, IDS) Blin et al discloses a cosmetic composition, with the goal of formulating anhydrous compositions for lip care comprising C-glycosides and a reduced content of aqueous phase which is stable, in particular of avoiding the phenomena of phase separation and exudation. The Examples of Blin describe an anhydrous composition comprising a liquid fatty phase based on octyl-2-dodecanol, arara oil, oleoyl erucate, fatty acid triglycerides in an amount greater than 30% and propylene glycol at 0.5%, without surfactant. Importantly, the two differences between Blin and the instant claims are that Blin does not teach that  the composition comprises less than 3% by weight of solid and/or pasty fatty substances nor that the composition comprises from 10% to 45% by weight of a C2-C6 aliphatic monoalcohol. Indeed, the affidavit presents evidence comparing a composition of the instant invention side-by-side with compositions outside the scope of the invention, specifically representing compositions within the scope of Blin, more specifically having ethanol less than 10% or pasty/waxy substances above 3%. The affidavit shows that only those compositions within the scope of the instant claims resulted in transparent, monophasic and stable compositions, whereas the compositions representative of Blin were opaque, and either immediately biphasic or became biphasic on storage.

Conclusion
Accordingly, the Examiner’s Amendment above is sufficient to place the application in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623